Citation Nr: 1232735	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Navy from October 1970 to August 1972.  His military decorations include the Vietnam Service Medal.  The appellant in this case is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the appellant's claims of entitlement to service connection for the Veteran's cause of death and 38 U.S.C. § 1318 Dependency and Indemnity Compensation (DIC).

In a January 2011 videoconference hearing between the RO and the Board, the appellant, accompanied by her representative, presented oral testimony in support of her claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In a June 2011 appellate decision, the Board denied the DIC claim and remanded the issue of service connection for the Veteran's cause of death for further evidentiary and procedural development.  This development was undertaken at the RO through the Appeals Management Center (AMC) in Washington, D.C.  Following this development, the denial of service connection for the Veteran's cause of death was confirmed in a July 2012 supplemental statement of the case.  The case was returned to the Board in August 2012 and the appellant now continues her appeal.

 

FINDINGS OF FACT

1.  At the time of his death in May 2004, the Veteran was service connected for degenerative joint disease (DJD) of the left knee, traumatic laxity of the left knee, DJD of the right knee, degenerative disc disease (DDD) of the lumbosacral spine, and depression.

2.  The Veteran died in May 2004 of sepsis due to a perforated cecum due to metastatic cancer whose primary site of origin has been clinically determined to have been as likely as not in his lung.

3.  Lung cancer did not have its onset during the Veteran's period of active military service, was not manifest to a compensable degree within one year following his discharge from service in August 1972, and is not secondarily related to his service-connected disabilities or otherwise permanently worsened by his service-connected disabilities beyond its normal clinical progression.

4.  The Veteran served in the United States Navy aboard the aircraft carrier USS Oriskany during this warship's multiple periods of combat operations off the coast of North Vietnam between June 1971 and November 1971.

5.  The documented historical evidence does not demonstrate that the USS Oriskany ever docked at, or transited the inland waterways of the Republic of Vietnam, or that this naval vessel operated on the close coastal waters of the Republic of Vietnam for extended periods of time coincident with when the Veteran was a member of the Oriskany's crew. 

6.  The documented historical evidence does not demonstrate that any personnel attached to the USS Oriskany set foot on the mainland of the Republic of Vietnam coincident with when the Veteran was a member of the Oriskany's crew.

7.  The documented historical evidence, including the Veteran's service treatment and personnel records, does not demonstrate that the Veteran ever set foot on the mainland of the Republic of Vietnam during active military service.

8.  The Veteran was not exposed to any chemical defoliant or herbicide, including Agent Orange, during active military service. 

    
CONCLUSION OF LAW

The Veteran was not exposed, nor is he presumed to have been exposed to chemical defoliant or herbicide, including Agent Orange, during active duty and the metastatic lung cancer that ultimately caused his death through sepsis from a perforated cecum was not incurred, nor is it presumed to have been incurred in active duty, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a),(b), 3.312, 3.313 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the duties to notify/assist.

The Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Element (4) was subsequently removed from the regulation.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability; and effective date.  Furthermore, in the context of a claim for service connection for cause of death/DIC benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in June 2004.  VCAA notice letters were furnished in July 2004 and September 2004, which did not fully comply with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), and Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The initial adjudication of the appellant's claim was rendered in a November 2004 rating decision.  Well afterwards, a notice letter that provided notice which satisfies the three elements listed in Hupp was furnished in February 2009.  However, the February 2009 notice letter is defective in its timing in that it was not furnished prior to the initial adjudication of the claim and defective in its content in that it did not provide notice to the appellant with respect to the two elements listed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), regarding ratings and effective dates of awards.  No further notice was sent to the appellant to correct these Dingess/Hartman defects.  While acknowledging these defects, the Board finds that they do not result in any prejudice to the appellant.  With respect to the Dingess/Hartman deficiencies, as this decision is denying the appellant's claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot.  With regard to the timing of notice defect, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in July 2012, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.  

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  In this regard, the late Veteran's service personnel and treatment records and his relevant post-service treatment records from VA and private healthcare providers for the period from 1973 - 2004, including his May 2004 death certificate listing those conditions which caused or contributed to his death and the August 2004 opinion from a private physician regarding the likely primary site of the Veteran's terminal cancer, have been obtained and associated with the evidence.  Furthermore, the appellant has had opportunities to submit evidence and oral testimony in support of her claim.  The Board further notes that VA has fully developed the documented historical evidence - including the decklogs and declassified records of the warship USS Oriskany (U.S. Navy hull number CVA-34) for the period on which the late Veteran served aboard her - in order to determine whether or not the objective historical documents demonstrate that the Veteran actually set foot on land in the Republic of Vietnam during active duty.  In this regard, VA has drafted an official memorandum in June 2012, which made the formal finding all such documentary evidence has been obtained or otherwise sufficient efforts were undertaken in good faith to obtain them, and that the records obtained failed to demonstrate that the Veteran was exposed to chemical herbicides during active duty.

To the extent that the appellant contends that referral of this case for a VA examiner's opinion is warranted, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that such development is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case because all four elements of the above test, as prescribed by the Court in McLendon, have not been met.  As will be further discussed below, the only evidence indicating that the late Veteran's fatal metastatic lung cancer is related to his military service is the appellant's own lay statements - uncorroborated by any objective historical documents or personal eyewitness statements - asserting that the Veteran had personally set foot in the Republic of Vietnam during his period of active duty (and was thusly presumed to have been exposed to Agent Orange, for which respiratory cancer of the lung is a disease that is presumptively linked to Agent Orange exposure under 38 C.F.R. §  3.309(e)), based solely on her recollection that he had told her so years after service.  Otherwise, there is no objective clinical evidence showing that the medical conditions that caused the Veteran's death were manifested in service or within the presumptive period following his separation from service, or that they were otherwise etiologically associated with his service-connected disabilities.  While the appellant is competent to report on matters relating to observable phenomena such as outwardly displayed physical symptoms and the viewable effects that the Veteran's service-connected disabilities imposed upon his physical functionality, she is not competent to present opinions regarding matters of medical causation, medical causation on a systemic level, or internal medicine, as she lacks the necessary medical training to do so.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, her lay statements asserting an etiological cause between the Veteran's service and his fatal metastatic lung cancer, by themselves, are insufficient to trigger VA's duty to provide an examination for purposes of obtaining a nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The Board finds that the objective evidence of record is sufficient to decide the case.  The Board thus concludes that referral/remand of the case for an independent or VA medical opinion is not warranted.  

In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claim for service connection for the Veteran's cause of death and that there has been sufficient development of the record to adjudicate the claim on the merits.  A remand for further evidentiary development is therefore unnecessary.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for the Veteran's cause of death.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As relevant, the Veteran's official death certificate shows that he died in May 2004 of sepsis due to a perforated cecum due to metastatic cancer whose primary site of origin was unknown.  Subsequently, in an August 2004 written statement, the late Veteran's private treating physician, Zaki Samman, M.D., opined that it was at least as likely as not that the primary site of the Veteran's fatal metastatic cancer was in his lungs.  

At the time of his death in May 2004, the Veteran was service connected for DJD of the left knee (rated 20 percent disabling), traumatic laxity of the left knee (rated 10 percent disabling), DJD of the right knee (rated 20 percent disabling), DDD of the lumbosacral spine (rated 20 percent disabling), and depression (rated 10 percent disabling).  He was assigned a combined rating of 60 percent under 38 C.F.R. § 4.25 and a total rating for individual unemployability was in effect from May 2000 up to his death almost four years later.   A review of the clinical records shows that there are no objective medical opinions or clinical evidence linking the Veteran's aforementioned service-connected orthopedic and psychiatric disabilities with the cancer that ultimately led to his death.   His service treatment records do not demonstrate onset of lung cancer or cancer of any sort during the Veteran's period of active military service, and post-service medical records, which include a February 1973 VA medical examination report, show that there was no cancer diagnosed or otherwise manifested to a compensable degree within one year following the Veteran's discharge from service in August 1972.  As previously stated, the clinical evidence shows that the Veteran's cancer is not secondarily related to his service-connected disabilities or otherwise permanently worsened by his service-connected disabilities beyond its normal clinical progression.

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against finding that the late Veteran's fatal cancer was either directly related to his period of active service or otherwise secondary to his service-connected disabilities.  Service connection on a direct basis or as secondary to service-connected disability is therefore denied.  38 C.F.R. §§ 3.303, 3.310(a), (b).   Similarly, to the extent that the appellant seeks service connection for lung cancer on a presumptive basis as a malignant tumor manifest to a compensable degree within one year after discharge from service, as the clinical evidence does not support such a factual conclusion, this facet of her claim must also be denied.  38 C.F.R. §§ 3.307, 3.309(a).

The sole remaining theory of service connection that must be addressed is whether the Veteran's metastatic lung cancer that caused his death was due to in-service exposure to chemical herbicides and defoliants, including Agent Orange.  In this regard, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a),(b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  Respiratory cancers of the lung are among the diseases recognized as being presumptively associated with chemical herbicide exposure.  See 38 C.F.R. § 3.307(e).  Thusly, the only element that must be satisfied for the appellant to prevail in her claim is an objective demonstration that the Veteran was, in fact, exposed to chemical herbicides and defoliants during his period of active naval service.

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam [emphasis added].  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

For the appellant to prevail in her present claim, it must be factually established that the late Veteran had service in Vietnam.  Service in the Republic of Vietnam has been interpreted as requiring a veteran to have actually and physically set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied (finding foot-on-land rule to be permissible statutory interpretation); see also 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

The appellant contends that the Veteran was exposed to herbicides during his period of naval service aboard the aircraft carrier USS Oriskany (CVA-34) during the Vietnam war, and that his exposure to herbicides played a role in the development of lung cancer, which caused his death.  Mere service onboard a 'blue water' naval vessel off the coast of Vietnam, in the present case the aircraft carrier USS Oriskany, is not sufficient by itself to establish presumptive exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Thusly, to the extent that the appellant contends that the Veteran was somehow exposed during active naval service to chemical herbicides that were sprayed in Vietnam and which were then borne aloft in the winds to eventually waft over his vessel the USS Oriskany, which was operating many miles off the coast of Vietnam and far out to sea, the Board finds this to be a highly implausible and unlikely scenario and, as a theory of Agent Orange exposure, one which has been - in essence - previously considered and discounted by VA in the Haas case, which has since been upheld by the Federal Circuit.

The Board also takes note of the appellant's contention that the Veteran may have been exposed to chemical herbicides that were stored aboard the USS Oriskany and perhaps sprayed by naval aircraft.  However, this assertion is not substantiated by the official history of the use of chemical defoliants in the Republic of Vietnam.  It is a matter of historical record that warships (including aircraft carriers) and aviation assets of the United States Navy took no part in the transport or deployment of chemical herbicides during the Vietnam Era.  The Veteran simply would not have handled chemical herbicides or been in close proximity to containers of chemical herbicides while serving aboard the USS Oriskany.  

The appellant testified at her January 2011 hearing before the Board that the Veteran told her, when he was alive, that during the Vietnam war his ship, the USS Oriskany, was docked in Cam Ranh Bay in the Republic of Vietnam and that he went ashore on a pass.  The appellant has indicated that she did not know the Veteran personally until over a decade after his discharge from active duty and thus she did not have actual personal knowledge that he actually set foot in the Republic of Vietnam during active duty.  She was unable to produce any lay witness statements from servicepersons who served alongside the late Veteran, who might corroborate his alleged account of having had shore leave in the Republic of Vietnam.  The appellant testified that she had carefully read the late Veteran's personal letters home to his parents during active duty, but stated that none of these letters expressly stated or otherwise indicated that he went ashore to Vietnam or that his vessel was docked at harbor in Vietnam.  

The Veteran's service personnel and medical records reflect that the Veteran served in the United States Navy from October 1970 through August 1972, and received a Vietnam Service Medal.  This decoration, however, does not, in and of itself, demonstrate that its individual recipient actually set foot inside the Republic of Vietnam for purposes of establishing presumptive exposure to chemical herbicides.   

The Veteran's service personnel records show that he was called to active duty in October 1970 for sea duty.  In January 1971 he reported to Attack Squadron (ATKRON) 153 (also designated VA-153) to commence continuous sea duty and he was assigned to ATKRON 153 from January 1971 through August 1972.  His service personnel records show that he was stationed aboard the USS Oriskany (CVA-34) in November 1971.  In addition, service treatment records show that the Veteran was assigned to CVA-34 from at least April 1972 through June 1972.  A careful review of these records, however, does not demonstrate or otherwise indicate that the Veteran had ever actually set foot on land in the Republic of Vietnam.

A historical review of the claims folder shows that the Veteran submitted a statement in June 1998, in which he reported that during his first tour of duty in the Tonkin Gulf, on board the USS Oriskany with Attack Squadron 153, "the Blue Tail Flies", they returned to the United States in time for Christmas, and after 30 days of leave, he reported back to NAS Lemoore, and after a short time Attack Squadron 153 began operations for their 2nd tour of Vietnam.  He also reported that he was plane captain and that most of his time was on the flight deck.  This is corroborated by personnel records reflecting that he was certified to be a plane captain for A-7B Corsair II attack aircraft of the type that constituted the naval aviation community of ATKRON 153.

In support of her claim, the appellant submitted an internet excerpt regarding ATKRON 153 ("VA-153"), which shows that from May 14, 1971 through December 18, 1971, VA-153 deployed on the USS Oriskany (CVA 34) for a sixth combat tour of Vietnam.  From June 5, 1972 through March 30, 1973, VA-153 deployed on the USS Oriskany (CVA-34) for a seventh combat tour of Vietnam. 

The appellant also submitted copies of envelopes, posted from June 1971 through November 1971, from the Veteran to his parents. The Veteran's return addresses on these envelopes show that he was assigned to VA-153 during that time. 

Thus, it appears from the record that the Veteran was assigned to Attack Squadron (ATKRON) 153 ("VA-153") and stationed aboard the aircraft carrier USS Oriskany (CVA 34) during the period of time, from May 1971 through December 1971, that this vessel was deployed for its sixth combat tour of Vietnam.  It does not appear from the record, that the Veteran was aboard the USS Oriskany thereafter, including its seventh combat tour of Vietnam which commenced in June 1972. 

VA has developed the documented historical records pertinent to this claim, which includes the USS Oriskany's decklogs from the National Archives and Records Administration and the Naval Historical Center.  These show that in May 1971, the USS Oriskany departed for her sixth Vietnam deployment.  Her carrier air wing, which included ATKRON 153, carried out strikes against enemy targets in Laos and Vietnam while operating on Yankee Station (the term used to describe an area in the Gulf of Tonkin off the coast of Vietnam where United States Navy warships and aviation assets concentrated and primarily operated).  As relevant, the periods on which the USS Oriskany operated on Yankee Station coinciding with when the Veteran served aboard her were 16 June 1971 - 10 July 1971; 25 July 1971 - 07 August 1971; 05 - 26 September 1971; and 30 October - 20 November 1971.  

According to a June 2012 VA Formal Finding memorandum, VA records specialists reviewed the decklogs, command history reports, and other declassified records from the USS Oriskany for the period from May 1971 - December 1971 that was coincident with the period on which the Veteran served aboard her.  VA determined that these records established that the USS Oriskany never docked at, or transited the inland waterways of the Republic of Vietnam, and that it never operated on the close coastal waters of the Republic of Vietnam for extended periods of time coincident with when the Veteran was a member of the Oriskany's crew.  Furthermore, the records established that no personnel attached to the USS Oriskany set foot on the mainland of the Republic of Vietnam coincident with the time period when the Veteran was a member of the Oriskany's crew.  

VA also reviewed the M21-1MVR IV.ii.2.C.10.k "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," which did not identify the USS Oriskany as a vessel operating temporarily on Vietnam inland waterways or docking to the shore, or as a vessel that operated primarily or exclusively on Vietnam's inland waterways, or as a vessel operating on Vietnam's close coastal waters for extended periods of time.  This resource also did not indicate that crew members from the USS Oriskany went ashore or that smaller vessels from the USS Oriskany went ashore regularly bearing supplies or personnel.

The U.S. Army and Joint Services Records Research Center (JSRRC) researched the USS Oriskany's decklogs for the periods of 16 June 1971 - 10 July 1971; 25 July 1971 - 07 August 1971; 05 - 26 September 1971; and 30 October - 20 November 1971, and determined that these records demonstrated that the USS Oriskany operated offshore from North Vietnam conducting only air combat operations, but did not indicate that this warship docked at, or transited the inland waterways of the Republic of Vietnam, or that its personnel set foot on the mainland of the Republic of Vietnam coincident with the time period when the Veteran was a member of the Oriskany's crew. 

The Board has considered the evidence discussed above and concludes as a factual matter that the documented historical evidence does not establish that the late Veteran had ever set foot on land in the Republic of Vietnam during his period of active naval service, nor does it otherwise corroborate the Veteran's alleged account - according to the appellant - that during his period of active duty his vessel, the USS Oriskany, had docked at Cam Ranh Bay in the Republic of Vietnam and that he went ashore on a pass.  The appellant's account regarding what the late Veteran related to her is hearsay, and as it is otherwise contradicted by the objective and documented historical record, it is also not credible for purposes of demonstrating that the Veteran actually set foot in the Republic of Vietnam during active duty.  In view of the foregoing discussion, the Board also makes the factual conclusion that the Veteran was not exposed, and is not presumed to have been exposed, to any chemical defoliant or herbicide, including Agent Orange, during active military service.  Therefore, as no such exposure is established, there is no basis to allow presumptive service connection for the late Veteran's fatal metastatic lung cancer due to such exposure and the appellant's claim of service connection for the Veteran's cause of death must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that the appellant asserts on her own authority that the Veteran's fatal metastatic lung cancer was the result of military service, based on her own personal knowledge of the Veteran's medical history and condition, as she is not shown to be a professional clinician, she does not possess the requisite formal training and certification to make diagnoses or present commentary and opinion on matters of medical causation and etiology; her statements alone in this regard are thus entitled to no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to his widow's situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service and is unsupported by objective medical evidence or - as in this case - the objective and documented historical record.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


